Citation Nr: 1709599	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  04-36 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an eye disorder, to include as secondary to allergic rhinitis or sinusitis.

2.  Entitlement to service connection for sinusitis, to include as secondary to service-connected allergic rhinitis.

3.  Entitlement to service connection for an eye disorder, to include as secondary to allergic rhinitis or sinusitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to October 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which determined that new and material evidence had not been presented to reopen claims of service connection for an eye disorder, sinusitis, and allergic rhinitis.

In August 2006 and in June 2009, the Board remanded the case to the RO for additional development.  In a June 2010 decision, the Board determined that new and material evidence had been presented to reopen the sinusitis and allergic rhinitis claims, but not as to the eye disorder claim; the Board then denied the sinusitis and allergic rhinitis claims on the merits.  However, in February 2011, the Board vacated its entire June 2010 decision (on motion of the Veteran's private attorney at the time), and following additional due process development, promulgated another decision in November 2012, in which it again denied the claims (after first reopening the sinusitis and allergic rhinitis claims).

The Veteran appealed the Board's November 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the parties (the Veteran and the legal representative of the VA, the Office of the General Counsel) filed a Joint Motion for Partial Remand to vacate the Board's decision to the extent that it denied reopening the eye disorder claim and denied the sinusitis and allergic rhinitis claims on the merits, and to remand the case to the Board.  It was also noted in the Joint Motion that two other service connection claims on appeal, which the Board had denied, were no longer being pursued.  The Court in August 2013 granted the Joint Motion and dismissed the appeal as to the two other issues no longer being pursued (i.e., service connection for asthma and nasal polyps).

In May 2014, the Board remanded the case to the RO for additional development of the claims.  As found by the Board in its remand (which was in accordance with the Joint Motion and Court Order), the proper representative of record for the Veteran's three claims then on appeal before the Board was Vietnam Veterans of America (VVA) and not the private attorney, who had represented the Veteran with regard to the two issues that were dismissed by the Court, and whom VA erroneously believed had represented the Veteran with regard to the three issues remaining before the Board.

Following development by the RO, the case was returned to the Board, and was remanded by the Board again in June 2015 to ensure compliance with the prior directives.  During the processing of that remand, the RO issued a rating decision in April 2016 that granted the claim of entitlement to service connection for allergic rhinitis; that claim is resolved by the complete grant of the benefit sought and is no longer in appellate status.  The case, with the issues remaining on appeal, has now again been returned to the Board for final appellate review.

The Board notes that the Veteran's representative recently submitted a brief in February 2017 emphasizing that the Veteran's petition to reopen the claim of entitlement to service connection for an eye disorder features a theory of entitlement based upon the contention that the claimed eye disorder is secondary to the service-connected allergic rhinitis (and/or, by implication, secondary to sinusitis).  The Board has recharacterized the issue on the title page of this decision to include the nature of the Veteran's contention in this regard.

The Board also observes that the recent grant of service connection for allergic rhinitis, in the context or prior medical evidence suggesting that the Veteran's sinusitis may be caused or aggravated by his allergic rhinitis, raises a secondary theory of entitlement to service connection for sinusitis (as secondary to newly service-connected allergic rhinitis).  The Board has recharacterized the issue accordingly. (For the sake of clarity, the new recharacterization of this issue on the title page of this decision no longer emphasizes aspects of the claim that are not featured in the grant of the claim presented in this Board decision.)

The issue of entitlement to service connection for an eye disorder, to include as secondary to allergic rhinitis or sinusitis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence reflects that the Veteran had complaints of allergies and sinus drainage in service.

2.  The Veteran has been diagnosed with sinusitis during the pendency of the claim on appeal.

3.  The probative evidence of record supports (or is at least in equipoise regarding) a finding that the Veteran's sinusitis is etiologically linked to his complaints of allergies and sinus drainage during service.

4.  A December 1982 RO rating decision denied service connection for an eye disorder (finding no nexus to service).  The Veteran did not timely appeal nor submit new and material evidence within a year of the rating decision.

5.  Certain evidence received since the December 1982 RO rating decision relates to unestablished facts necessary to substantiate the claim of service connection for an eye disorder (suggesting possible nexus to service / service-connected disability).


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for sinusitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  New and material evidence has been received on the matter, and the Veteran's claims for service connection for an eye disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Sinusitis

The Veteran seeks to establish that he is entitled to service connection for sinusitis.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a current disability; (2) a disease, injury, or event in service; and (3) a nexus or causal relationship between the claimed disability and the disease, injury, or event in service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

In March 2004, the Veteran submitted written testimony that included his recollection that symptoms of his claimed sinus disability "occurred ... while in the service of my country ...."

The Veteran's service treatment records do not document that he suffered from a chronic sinus disorder (or allergic rhinitis) during his active military service.  The Veteran's service treatment records are silent regarding these conditions.  There is evidence of tonsillitis in July 1966, but there was no mention of a sinus condition or rhinitis at this time.  In addition, the Veteran's sinuses, nose, mouth and throat were found to be normal during his October 1967 separation examination.  The Board recognizes that the nature of the disability in question (especially in this case when associated with allergies) is such that symptoms may wax and wane and not necessarily be apparent at the specific time of a given examination.

However, as will prove highly significant in the analysis of this case (as it will establish the factual predicate of a crucial medical opinion in this matter): the evidentiary record contains an in-service statement by the Veteran, dated in February 1965 (and submitted to VA in December 1982), in which he explained: "I am having allergies and sinus drainage trouble."  This statement was presented in response to a follow-up inquiry by the Federal Aviation Agency after the Veteran had undergone an airman physical examination in November 1964, at which time he had reported having "trouble."

The Veteran's post-service treatment records (from after his separation from active service) show that during his January 1972 enlistment examination with the United States Naval Reserve, the Veteran reported that he did not then, nor had he ever, suffered from sinusitis or ear, nose or throat trouble.  However, the Veteran did report having a history of "hay fever" at the same time.  The Veteran's sinuses, nose, mouth and throat were found to be normal during this examination.  The record also contains treatment records from the Oklahoma Allergy Clinic dated in November 1972.  According to the report, the Veteran had "sinus drainage and tightness in [his] chest," and he had "had this for many years."  It was noted that the Veteran had allergic reactions to grass, dust, some mildews, and some molds.  The Veteran also had slight reactions to milk, vegetable gumes and coffee.  This report did not assign a diagnosis of chronic sinusitis or allergic rhinitis, and it did not indicate that any of the Veteran's symptoms were related to his military service.

The record also contains a letter from a private physician with the initials F.R.B dated in June 1982.  According to Dr. B, the Veteran had been under his care since January 1968 when he was seen for complaints of a persistent sore throat.  Examination revealed nasal congestion, and the Veteran was felt to have chronic pharyngitis due to post-nasal drainage.  No diagnosis of sinusitis is indicated in Dr. B's letter, and it was noted that the Veteran's most recent treatment for allergies with Dr. B was in July 1972.

The evidentiary record also contains a letter dated in July 1982 from a private physician: Dr. Winn.  This letter that indicates that the Veteran was treated by the Oklahoma Allergy Clinic in November 1972.  At the time of treatment, the Veteran related having sinus drainage for four to five years that began upon his return from military service.  The letter also demonstrates that the Veteran ceased treatment in 1974 with a diagnosis of allergic rhinitis.

The Veteran was afforded a VA examination in October 1982.  The Veteran reported having sinus drainage since his return from Vietnam that he believed was due to allergens he was exposed to while in the military.  The report shows that the Veteran specifically denied experiencing pertinent symptoms during his military service, explaining they began soon after service; however, the VA examiner noted that the Veteran "tends to be a poor historian," and the Board notes that the Veteran appears to have at least forgotten (over the intervening 17 years) about his in-service symptoms reported and contemporaneously documented in February 1965 (clarifying a report he made in November 1964).  Examination of the paranasal sinuses revealed some muco-periosteal thickening and haziness involving the right maxillary antrum that was noted to probably be due to sinusitis.  The examiner assigned a diagnosis of allergic rhinitis of undetermined etiology.  The examiner also diagnosed the Veteran with chronic sinusitis that was noted to be probably related to his nasal allergies.  The examiner noted that an opinion could not be offered as to whether these conditions were related to military service since there was no way to know what the positive reactors would have been.

The record demonstrates that the Veteran continued to seek intermittent treatment for nasal congestion.  According to a June 1999 treatment record, the Veteran had a sore throat.  Examination revealed the sinuses to be nontender.  A diagnosis of pharyngitis sicca was assigned at this time.  An October 1999 treatment record notes that the Veteran was treated for his "usual" nasal congestion and a diagnosis of allergic rhinitis was assigned.  An October 2002 record from the Oklahoma Allergy and Asthma Clinic notes that the Veteran had a history of sinusitis.  However, X-rays of the sinuses revealed no infection at this time, and no opinion was offered suggesting a possible relation to the Veteran's history of sinusitis and his military service.

The record contains a letter dated October 2002 and prepared by a private physician: Dr. Atkinson.  According to the letter, the Veteran began having sinus difficulties and upper respiratory infections during his military service in October 1964.  The Veteran reported being on an aircraft carrier and developing severe sinus difficulties along with chest tightness and shortness of breath upon his return from Vietnam.  The record contains another letter from Dr. A dated May 2003, in which Dr. A indicated that he had no doubt that the Veteran had sinus difficulties while on an aircraft carrier near Vietnam.

VA also received a letter from a physician named Dr. Sunderwirth dated July 2003.  According to Dr. Sunderwirth, the Veteran was first seen in his office in August 1999 with complaints of recurring sinus infections since his return from Vietnam in 1967.  It was noted that the Veteran was on an aircraft carrier and the Veteran reported working on jet engines where he was exposed to jet and diesel fuel.  Dr. Dr. Sunderwirth opined that this likely caused the Veteran's nasal allergies.  No rationale was offered in support of this conclusion.

The Veteran was afforded a VA examination in May 2004.  Examination revealed no tenderness over the frontal or maxillary sinuses, and there was no swelling or drainage noted at this time.  The examiner indicated that there was a 0 percent obstruction with no abnormalities.  A diagnosis of chronic sinusitis was assigned, but the examiner opined that the Veteran's nasal complaints, including his allergies, were less likely than not secondary to his in-service treatment for tonsillitis, which resolved upon treatment with penicillin.  The examiner explained that the Veteran's reported "hay fever" upon enlistment in the Reserves in 1972 was a condition that developed following discharge from active duty but prior to his enlistment in the Reserves.

The Veteran was afforded an additional VA examination in July 2008.  The examiner diagnosed the Veteran with intermittent sinusitis and rhinitis due to environmental irritants.  The examiner noted that the Veteran had no current significant abnormality.  The examiner opined that it was less likely than not that the Veteran's intermittent sinusitis and rhinitis were related to military service.  The examiner based this opinion on the understanding that there was no evidence of a sinus condition or other serious symptoms during military service, and cited the fact that there was little evidence of a current chronic rhinosinusitis disorder upon examination.

The Veteran was afforded an additional VA examination in September 2009.  The examiner noted that the Veteran did not exhibit much in the way of symptoms of rhinosinusitis at the time of examination.  The examiner noted that the Veteran had boggy nasal mucosa but he was not in nasal distress at this time.  The examiner also noted that while the Veteran believed he was exposed to fungi during his military service, the only confirmed exposure was to Actinomyces.  The examiner noted that this is not a fungus, but rather a not uncommon saprophytic inhabitant of the human oropharynx.  The examiner noted that to the best of her knowledge, Actinomyces has not been implicated in chronic rhinosinusitis.

The Veteran was afforded a VA respiratory examination in July 2012.  The examiner noted that while the Veteran had a history of sinusitis, there was currently no objective evidence of sinusitis.  There was evidence of chronic rhinitis.  This condition had gone untreated, but when offered treatment, the Veteran declined.

The Veteran has submitted a number of lay statements and other evidence in support of his claim.  In September 2002 and October 2002, VA received a number of statements from individuals who knew the Veteran around the time of his military service.  According to these letters, the Veteran was observed to experience sinus problems, allergies and asthma upon his return from military service.

The Board has previously remanded the claim of entitlement to service connection for sinusitis on several prior occasions; the claim was previously paired with the claim of entitlement to service connection for allergic rhinitis which has now been granted.  The Court-endorsed July 2013 Joint Motion found that the VA medical opinions obtained as of that time had been inadequate, finding that none had sufficiently addressed the question of whether the Veteran's exposure to jet fuel, fumes, and other allergens during service may have caused his claimed allergic rhinitis (for which service connection has since been granted) and sinusitis.

In May 2014 and again in June 2015, the Board remanded the case to develop an adequate medical opinion to support informed appellate review.  The Board's most recent (June 2015) remand found that the VA examination conducted in October 2014 was still inadequate to decide the claims.  The Board explained that the October 2014 examiner reviewed the claims file and furnished an opinion that appeared to conflict with other evidence in the file or that was itself internally inconsistent or confusing.  For example, in response to the question of whether the Veteran now had or had ever had a sinus or nose condition, she indicated that he had allergic rhinitis diagnosed in "1974" (although records in the file show that he was treated for allergies in 1972), and "sinus issues" diagnosed in 1967.  On examination, she checked the box on the examination report noting that the Veteran had sinusitis and rhinitis (she also indicated that current X-rays of the sinuses showed possible mucosal thickening of the left frontal sinus and mild wall thickening of the maxillary sinuses), but she also found no current signs or symptoms attributable to chronic sinusitis.  With reference to published medical guidelines, she found that the Veteran did not meet the diagnostic criteria for acute rhinosinusitis or chronic rhinosinusitis, but did not explain the significance of this in relation to the Veteran's claims nor indicate whether the Veteran may have allergic rhinitis (or sinusitis) related to service even in the absence of a "rhinosinusitis" diagnosis.  She concluded that the Veteran was without chronicity of symptoms in the past 15 years for allergic rhinitis or sinusitis, but she did not appear to consider the statement of Dr. Atkinson who indicated in October 2002 that the Veteran was initially tested and found to be allergic to a number of different aeroallergens in 1972 for which he was treated for allergic rhinitis and sinusitis, and that current testing displayed "continued reactivity to aeroallergens."

The Board's June 2015 remand additionally noted that the requirement for a current disability to substantiate a claim of service connection is satisfied if the disability is shown at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved or is not shown currently.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Veteran filed his claim in October 2002.  On subsequent VA examinations in May 2004, July 2008, and July 2012, he was variously diagnosed with chronic sinusitis, intermittent sinusitis and rhinitis, and chronic rhinitis and history of sinusitis.  Therefore, whether or not the examiner in 2014 could confirm current symptoms of sinusitis or allergic rhinitis, is not dispositive of the claims.

Moreover, the Board's June 2015 remand noted that the October 2014 VA examiner did not fully address in her opinion the Veteran's statements regarding the onset of his symptoms, lay statements regarding continuity of symptomatology, and Dr. Sunderwirth's July 2003 opinion letter, as directed by the Board.  Rather, she appeared to dismiss such evidence.  The examiner essentially noted that she had reviewed such evidence but found that the military separation physical examination did not document symptom chronicity for allergic rhinitis or chronic sinusitis and that private doctors' statements from 2003 simply lacked supportive documentation for the conclusions drawn.  She did not comment on other supportive statements, such as that from Dr. Winn, who in July 1982 certified that he first saw the Veteran at his allergy clinic in November 1972 at which time he had complained of sinus drainage and chest tightness for 4-5 years, having developed on his return to the United Sates after being at sea in the Navy.  Nor did she comment on the in-service statement of the Veteran, dated in February 1965, in which he clarified that he was having "allergies and sinus drainage trouble."

The June 2015 remand again requested a VA medical opinion with a number of specific directives to ensure the opinion's adequacy for informed appellate review.  During the processing of the June 2015 Board remand, the AOJ arranged for a new VA examination completed in August 2015 by a new examiner, but the associated report was again inadequate for the purposes of resolving this appeal.  The August 2015 VA examination report (presented in two separate documents) presented a medical opinion stating: "I AGREE WITH THE LAST EXAMINER[']S VIEW 8 MONTHS AGO.  There is no correlation of the veteran[']s symptoms and military service.  The veteran is without any current or recent treatment, evaluation, or diagnosis for allergic rhinitis, or acute or chronic sinusitis."  The opinion cited that the Veteran "is without chronicity of symptoms in the past fifteen years for allergic rhinitis or sinusitis.  ALL X RAYS ARE NOR[M]AL."

The AOJ appropriately asked the same VA examiner to supplement the opinion, as compliance with the Board's remand directives required further discussion of the rationale and pertinent evidence/contentions of record.  In March 2016, the same VA examiner provided a supplemental opinion stating: "I do not feel like his exposure to jet fuel and jet exhaust [during service] permanently damaged his sinuses.  I do believe that the allergens that he is exposed to from day-to-day have caused his recurrent sinusitis and allergic rhinitis."  The VA examiner expressed disagreement "with the opinion of Dr. Sunderwirth in 07/2003 that says that the veteran's nasal allergies are due to exposure to jet fuel."  The VA examiner cited that "the patient is not exposed to jet fuel at this time and continues to have such complaints."

The AOJ noted that that the even with the addition of the March 2016 supplemental opinion, the VA medical opinion remained inadequate to satisfy the Board's remand directives and inadequate for the purposes of resolving the matters on appeal.  The AOJ requested another supplemental opinion from the same examiner to provide clarification and a more adequate discussion of the matter.  The April 2016 medical opinion, from the same VA examiner, amended the prior opinions with the following new conclusion: "It is my medical opinion that the patient's current allergic rhinitis and chronic sinus drainage is most likely secondary to the military based on the fact that he had evaluations and treatments while in the service."  The VA examiner explained that he remained unable to conclude that the Veteran's exposure to "jet fuel or jet exhaust or other specific allergens caused his specific problem," but it was nevertheless "most likely" that the Veteran's current allergic rhinitis and chronic sinus drainage was etiologically linked to his documented compatible symptom complaints during military service.  The VA examiner re-confirmed that the opinion was informed by review of the VBMS claims file and prior examination reports and opinions.

Although the evidence of record is not entirely univocal and consistent with regard to the details of any pertinent in-service symptomatology, the Board again notes with significance that the evidentiary record contains an in-service statement by the Veteran, dated in February 1965, in which he explained: "I am having allergies and sinus drainage trouble" to clarify information on his November 1964 airman physical examination report.  The Board finds that this evidence provides a reasonable evidentiary basis for the VA examiner's rationale citing that the Veteran had such symptoms during military service.

The AOJ considered the April 2016 supplemental VA medical opinion as adequate to allow for resolution of the claim of entitlement to service connection for allergic rhinitis.  The AOJ granted service connection for allergic rhinitis on this basis in an April 2016 rating decision.  However, the AOJ continued to deny entitlement to service connection for sinusitis, citing in the April 2016 supplemental statement of the case that "[t]here is no diagnosis of sinusitis."  The same basis of denial was repeated in the August 2016 supplemental statement of the case.  This is problematic, however, because (as the Board emphasized in its prior June 2015 remand) the requirement for a current disability to substantiate a claim of service connection is satisfied if the disability is shown at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved or is not shown currently.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Veteran filed his claim in October 2002, and subsequent VA examinations in May 2004, July 2008, and July 2012 show he was variously diagnosed with chronic sinusitis, intermittent sinusitis and rhinitis, and chronic rhinitis and history of sinusitis.  Therefore, whether or not the most recent VA examination could confirm current symptoms of sinusitis is not dispositive of the claim.

The Board notes that the April 2016 VA medical opinion finds a likely link to service for the Veteran's "current allergic rhinitis and chronic sinus drainage" due to the presence of those complaints during military service.  If the Board understands "chronic sinus drainage" in the April 2016 VA medical opinion to invoke a reference to the Veteran's sinusitis diagnosis (which is "current" to the extent that is has been established during the pendency of this claim), then the April 2016 VA medical opinion is equally as supportive of the sinusitis service-connection claim as it is of the allergic rhinitis service-connection claim for which it has served as the basis of the grant of benefits.  On the other hand, if the Board understands "chronic sinus drainage" as not invoking a reference to the sinusitis diagnosis, then the April 2016 VA medical opinion contains no opinion regarding the sinusitis diagnosis; in his case, the evidence of record would remain inadequate to resolve the sinusitis service-connection claim (with failure to fulfill the directives of the Board's June 2015 remand as well as the directives of the AOJ's March 2016 request for supplementation to which the April 2016 VA medical opinion was prepared in response).

Thus, the Board is presented with a case that has been pending for more than 15 years (since October 2002), that is currently before the Board for the eighth time, and that features a new medical opinion that may again not be adequate to support informed appellate review.  The Board finds that it is more reasonable to interpret the ambiguous reference in the manner that allows the Board to read the April 2016 VA medical opinion as responsive to the questions and directives to which it was purposed to respond.  That is, the Board shall reasonably interpret the reference to "sinus drainage" as a reference to the Veteran's sinusitis; the alternative would be to remand the issue yet again for yet another medical opinion / clarification to specifically and expressly address the etiology of the Veteran's diagnosed sinusitis by name with consideration of all of the concerns previously discussed in prior remands.  The Board notes that the author of the April 2016 VA medical opinion consistently discussed the etiology of "allergic rhinitis" and "sinusitis" together, with no significant distinction between their etiological factors, in the prior August 2015 and March 2016 reports.  The Board finds no compelling basis for reading the April 2016 opinion in a manner that would indicate that the author newly overlooked the need to address the sinusitis issue when the author had not overlooked the sinusitis issue in the prior reports/opinions.

The Board finds that the April 2016 opinion is sufficiently clear in this regard, and that no useful purpose would be served by requesting yet another medical opinion (the fourth from this same VA examiner alone), simply to confirm that the reference to "sinus drainage" was a reference to the past sinusitis diagnosis that was presented to the examiner for consideration.  Inasmuch as the April 2016 opinion supports the Veteran's claim and is informed by review of the claims-file, the Board finds that no useful purpose would be served by delaying resolution of this issue for another remand to seek further supplementation to more expressly discuss matter referenced in the Board's prior remand directives.

Accordingly, the Board finds that the evidence of record reasonably establishes that (1) the Veteran has been diagnosed with sinusitis during the pendency of this claim, (2) that the Veteran experienced symptoms of sinusitis during service, and (3) that the Veteran's sinusitis diagnosed during the pendency of this claim has been medically found to be likely etiologically linked to the sinus symptoms he experienced during service.

Based on the record as a whole, to include the Veteran's documented in-service complaint of allergies and sinus drainage and the April 2016 VA medical opinion linking his sinus disability on appeal to the in-service symptoms, the Board finds that service connection is warranted for sinusitis.  In this regard, the evidence supports finding that the Veteran had pertinent symptoms during service, that he has had a diagnosis of sinusitis during the pendency of this claim, and that a probative medical opinion has linked the diagnosis to the shown in-service manifestations.  38 U.S.C.A. § 5107, 38 C.F.R. § 3.102, and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also briefly observes that there is medical evidence of record suggesting that the Veteran's sinusitis on appeal may be caused or aggravated by his now-service-connected allergic rhinitis such that service connection for sinusitis as secondary to allergic rhinitis would alternatively be for consideration.  The Board observes, for instance, that the October 1982 Ear Nose and Throat examination report associated with the VA compensation examination from that time specifically states that the Veteran's diagnosed "Sinusitis" was "probably related to nasal allergies" featuring the diagnosed "Rhinitis vasomotor, allergic type, chronic...."  Thus, it is noteworthy that even if the Veteran were not here being awarded service connection for sinusitis on a direct basis, the evidence may alternatively support an award of service connection for sinusitis as secondary to the now-service-connected allergic rhinitis.  [Service connection is warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability for which service connection is sought was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).]

Petition to Reopen Claim of Entitlement to Service Connection for an Eye Disorder

The Veteran seeks to establish entitlement to service connection for an eye disorder (now clarified to feature allergic conjunctivitis), a claim that is subject to a prior final denial.  The Veteran seeks to reopen the claim through the submission of new and material evidence.  A December 1982 RO rating decision denied the Veteran's claim of service connection for an eye disorder.  Among the bases of the denial of the eye disorder claim in December 1982 was that there was no showing that the Veteran had an eye disorder during service; this is the basis of the prior denial that was emphasized in the Board's prior (now-vacated) November 2012 decision denying the petition to reopen and it is the basis of the prior denial that was emphasized by the June 2016 notice letter sent to comply with the directive of the Court endorsed July 2013 Joint Motion.

Among the deficiencies in the claim at that time was the absence of a showing of any causal / etiological link between any eye disorder and the Veteran's military service.  The Veteran was notified of the decision and of his appellate rights, and did not appeal it.  The Veteran did not submit any new and material evidence regarding this determination of the December 1982 RO rating decision within a year of the issuance of that decision. The December 1982 RO rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302.

In October 2002, the Veteran submitted written correspondence that the AOJ accepted as re-asserting the claim of entitlement to service connection for an eye disorder / conjunctivitis (with the AOJ's acceptance of the claim at that time documented in the August 2004 statement of the case).  In March 2003, the RO issued a rating decision denying service connection for the claimed eye disorder.  The Board observes that the in the most recent August 2016 supplemental statement of the case, the AOJ indicated that the previously denied eye claim was not considered reopened.  In any event, regardless of whether the RO found new and material evidence to reopen the claim, the Board is not bound by such a determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has held that the phrase "'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, there must be evidence of: (1) a current disability; (2) of incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either (a) caused, or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

In Vargas-Gonzales v. West, 12 Vet. App. 321, 327 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.

The December 1982 RO rating decision denying service connection for the claimed eye disorder is the most recent prior final decision for the issue.  That decision denied the Veteran's claim of entitlement to service connection for the claimed eye disorder, with one of the deficiencies in the claim at the time being that the claimed eye disorder was not shown to have manifested in or to be otherwise related to his military service.  The evidence of record in December 1982 featured the Veteran's service treatment records (STRs), additional post-service medical evidence, and his lay statements.

Evidence received since the December 1982 rating decision most significantly features an April 2016 VA medical opinion amongst items that have led to the recent VA determinations establishing service connection for the Veteran's diagnoses of allergic rhinitis (granted in an April 2016 rating decision) and sinusitis (granted in this Board decision).  The April 2016 VA medical opinion indicates that the Veteran's recurrent nasal and sinus issues are likely etiologically related to the similar symptoms he is shown to have experienced during military service.  The Veteran's claim of entitlement to service connection for conjunctivitis / eye disorder has been presented as secondary to his allergic rhinitis and sinusitis, with the Veteran's representative emphasizing in a February 2017 brief that the Veteran has described experiencing "symptoms of the eyes in conjunction with nasal symptoms."  Thus, the new evidence leading to the award of service connection for allergic rhinitis and sinusitis tends to establish a pertinent previously unestablished element of the eye disorder claim, by newly demonstrating a basis to indirectly link the claimed eye disorder to service (linking it to disabilities that manifested during service and are now service-connected).

The materiality of the new evidence is perhaps more clearly explained in the context of the secondary theory of service connection.  The secondary theory of entitlement to service connection for the claimed eye disorder (as secondary to the allergic rhinitis and/or sinusitis) was previously unestablished at the time of the December 1982 decision in part because the necessary element of service-connected allergic rhinitis and/or sinusitis was not fulfilled at that time.  The new evidence since that decision has now established that element inasmuch as service connection is now in effect for allergic rhinitis and sinusitis.

Therefore, the new evidence relates to an unestablished fact for the eye disorder claim (concerning the element of a causal link / nexus to service or service-connected disability) and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim," and that this phrase "must be viewed as enabling rather than precluding reopening.")

The Board finds that the April 2016 VA medical opinion presents new evidence that was not of record at the time of the December 1982 denial of service connection for an eye disorder.  This new evidence supportively relates to a previously unestablished element of the Veteran's claim inasmuch as it has led to the establishment of service connection for the allergic rhinitis and sinusitis disabilities upon which the Veteran's theory of secondary service connection for eye disorder / conjunctivitis is based, and therefore specifically addresses an unestablished fact / element necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Thus, the additional evidence received is both new and material, and the claim of entitlement to service connection for eye disorder / conjunctivitis may be reopened.


ORDER

Entitlement to service connection for sinusitis is granted.

New and material evidence having been received, the claim of entitlement to service connection for an eye disorder is reopened.


REMAND

Having reopened the Veteran's claim of service connection for an eye disorder, to include as secondary to newly service-connected allergic rhinitis and sinusitis, the Board must now determine whether the reopened claim may be granted on the merits, de novo.  Private medical records document that the Veteran has been treated for eye symptoms (sometimes characterized as allergic symptoms of the eyes) in connection with his allergic nasal symptoms (including as documented in an October 2002 private treatment record, in a set most recently submitted in January 2015).  There are no medical opinions of record which address a nexus between any current disorders of the eye and the Veteran's service connected allergic rhinitis and/or sinusitis.  On remand, an examination to secure such medical opinion (with adequate rationale) is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, updated VA and private treatment records should be obtained (VA records are constructively of record).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's eye disorder claim remaining on appeal, to include updated VA treatment records.

2.  After the record is determined to be complete, the AOJ should arrange for the Veteran to be scheduled for an appropriate VA examination to determine the nature and likely etiology of his claimed eye disorder (claimed as secondary to allergic rhinitis and/or sinusitis).  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a) Identify (by medical diagnosis) each disability entity of the eyes diagnosed since the current claim was filed in October 2002.

b) For each diagnosed disability of the eyes (in particular, allergic conjunctivitis), the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) related to the Veteran's service.  The examiner is to specifically consider and discuss as necessary the Veteran's contentions regarding exposure to jet fuel, fumes, and allergens during service, as well as his competent assertions regarding his symptoms during service and postservice continuity of such symptoms.

c) For each diagnosed disability of the eyes, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any eye disorder is either (i) caused OR (ii) aggravated (permanently worsened) by the Veteran's service-connected allergic rhinitis or service-connected sinusitis.  The examiner is asked to discuss, as necessary, the significance of private medical reports on record indicating that the Veteran has been treated for eye symptoms (sometimes characterized as allergic symptoms of the eyes) in connection with his allergic nasal symptoms (including as documented in an October 2002 private treatment record, in a set most recently submitted in January 2015).

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression (versus a temporary flare-up of symptoms).

d) If any eye disorder is found to have been aggravated, but not caused, by the Veteran's service-connected allergic rhinitis and/or sinusitis, the clinician should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  The AOJ should then review the record and readjudicate the Veteran's remaining claim on appeal.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


